Citation Nr: 0407162	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  93-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hammertoe 
deformities with bunions and blisters.

3.  Entitlement to service connection for circulatory 
problems of the lower extremities.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1974 to February 1976.  He also served in the Army Reserve 
from February 1976 to February 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO) in September 1991 and March 1992.  

In a February 11, 2003 decision, the Board denied the 
veteran's claims of entitlement to service connection for pes 
planus, bilateral hammertoe deformities with bunions and 
blister, circulatory problems of the lower extremities, and 
hypertension.  

The veteran appealed the Board's February 11, 2003 decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In a December 2003 Order, the CAVC granted a "Joint 
Motion for Remand" and vacated the February 11, 2003 
decision and remanded the matter to the Board for further 
development and re-adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC)
In Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  

This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The basis for the CAVC remand was the Board's failure to 
adequately address the requirements of the VCAA, specifically 
with respect to the failure to adequately discuss the 
requirement to notify an appellant of the evidence necessary 
to substantiate his or her claim, and to indicate what 
evidence, if any, would be gathered by the appellant, and 
which evidence would be provided by VA.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.


The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  

The letter should specifically identify 
the type of evidence needed to 
substantiate his claims, namely, evidence 
that would support the finding that the 
disabilities at issue were related to the 
veteran's period of service or to a 
disease or injury of service origin. 

The letter should note that the type of 
evidence could include, for example, 
medical evidence that is pertinent to the 
question of whether the disabilities at 
issue were first manifest in service.  

This letter from the VBA AMC should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  

3.  The VBA AMC should then conduct any 
necessary development brought about by the 
appellant's response, and issue a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


